Name: 2014/15/EU: Council Decision of 18Ã November 2013 on the signing and conclusion of the Agreement between the European Union and Georgia establishing a framework for the participation of Georgia in European Union crisis management operations
 Type: Decision
 Subject Matter: international security;  Europe;  international affairs;  European construction
 Date Published: 2014-01-18

 18.1.2014 EN Official Journal of the European Union L 14/1 COUNCIL DECISION of 18 November 2013 on the signing and conclusion of the Agreement between the European Union and Georgia establishing a framework for the participation of Georgia in European Union crisis management operations (2014/15/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, in conjunction with Article 218(5) and (6) of the Treaty on the Functioning of the European Union, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) Conditions regarding the participation of third States in European Union crisis management operations should be laid down in an agreement establishing a framework for such possible future participation, rather than being defined on a case-by-case basis for each operation concerned. (2) Following the adoption of a Decision by the Council on 13 November 2012 authorising the opening of negotiations, the High Representative of the Union for Foreign Affairs and Security Policy negotiated an agreement between the European Union and Georgia establishing a framework for the participation of Georgia in European Union crisis management operations (the Agreement). (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and Georgia establishing a framework for the participation of Georgia in the European Union crisis management operations is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union. Article 3 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 16(1) of the Agreement (1). Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 November 2013. For the Council The President C. ASHTON (1) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.